DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13-16 and 19-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Rude et al (US 20180299695 A1).
	Re claim 1, Rude et al teaches a method comprising: disposing a measurement contact lens upon an eye of a user (see template lens 34); capturing at least one image of the eye and the measurement contact lens with an image sensor while the measurement contact lens is on the eye of the user and the eye is illuminated (see at least paragraph 0046); processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye (see paragraph 0018); processing the at least one image to obtain an angular orientation of the measurement contact lens on the cornea of the eye (see paragraph 0018); and determining, based on the centration and angular orientation of the measurement contact lens on the cornea of the eye, at least one parameter of a first contact lens to be worn on the eye with display eyewear or a second contact lens to be worn on the eye without the display eyewear (see paragraph 0046 and 0081).
	Re claim 2, Rude et al teaches further comprising: disposing measurement eyewear on the face of the user prior to capturing the image, the measurement eyewear comprising the light source and the image sensor (see paragraph 0065). 
	Re claim 3, Rude et al teaches wherein: the measurement contact lens comprises an orientation mark; and capturing the at least one image of the eye of the user with an image sensor while the eye is illuminated comprises capturing at least one image of the orientation mark, the pupil of the eye, and the lid of the eye (see paragraph 0046).
	Re claim 4, Rude et al teaches wherein determining at least one parameter of the first or second contact lens comprises: determining an angle and a distance for displacing display path optics in the first or second contact lens based on the centration and/or angular orientation of the measurement contact lens on the cornea of the eye (see paragraph 0080).
	Re claim 7, Rude et al teaches wherein processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye comprises: determining the center of the contact lens based on points falling on the outer edge of the measurement contact lens or on points on the orientation mark (see paragraph 0060); and determining the center of the pupil based on points falling on the edge of the pupil (see paragraphs 0018 and 0049).
	Re claim 8, Rude et al teaches a non-transitory machine-readable storage medium encoded with instructions executable by one or more hardware processors of a computing component, the machine- readable storage medium comprising instructions to cause the one or more hardware processors to perform operations (see paragraph 0017) comprising: receiving at least one image of an eye of a user captured while a measurement contact lens is on the eye and the eye is illuminated (see paragraph 0046); processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye (see paragraph 0018);
processing the at least one image to obtain an angular orientation of the measurement contact lens on the cornea of the eye (see paragraph 0018); and determining, based on the centration and angular orientation of the measurement contact lens on the cornea of the eye, at least one parameter of a first contact lens to be worn on the eye with display eyewear or a second contact lens to be worn on the eye without the display eyewear (see paragraphs 0046 and 0081).
	Re claim 9, Rude et al teaches wherein: the measurement contact lens comprises an orientation mark (see paragraph 0046); and the at least one image includes an image of the orientation mark, the pupil of the eye, and the lid of the eye (see paragraph 0046).
	Re claim 10, Rude et al teaches wherein determining at least one parameter of the first or second contact lens comprises: determining an angle and a distance for displacing display path optics in the first or second contact lens based on the centration of the measurement contact lens on the cornea of the eye (see paragraph 0080).
	Re claim 13, Rude et al teaches wherein processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye comprises: determining the center of the contact lens based on points falling on the outer edge of the measurement contact lens or on points on the orientation mark (see paragraph 0060); and determining the center of the pupil based on points falling on the edge of the pupil (see paragraph 0018 and 0049).
	Re claim 14, Rude et al teaches a system, comprising: a hardware processor (see paragraph 0017 and numerals 50 and 58); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform operations (see paragraph 0017) comprising: receiving at least one image of an eye of a user captured while a measurement contact lens is on the eye and the eye is illuminated (see numeral 34 and paragraph 0046); processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye (see paragraph 0046); processing the at least one image to obtain an angular orientation of the measurement contact lens on the cornea of the eye (see paragraph 0018); and determining, based on the centration and angular orientation of the measurement contact lens on the cornea of the eye, at least one parameter of a first contact lens to be worn on the eye with display eyewear or a second contact lens to be worn on the eye without the display eyewear (see paragraph 0046 and 0081).
	Re claim 15, Rude et al teaches wherein: the measurement contact lens comprises an orientation mark; and the at least one image includes an image of the orientation mark, the pupil of the eye, and the lid of the eye (see paragraph 0046).
	Re claim 16, Rude et al teaches wherein determining at least one parameter of the first or second contact lens comprises: determining an angle and a distance for displacing display path optics in the first or second contact lens based on the centration of the measurement contact lens on the cornea of the eye (see paragraph 0080).

	Re claim 19, Rude et al teaches wherein processing the at least one image to obtain a centration of the measurement contact lens on the cornea of the eye comprises:  determining the center of the contact lens based on points falling on the outer edge of the measurement contact lens or on points on the orientation mark (see paragraph 0046); and determining the center of the pupil based on points falling on the edge of the pupil (see paragraph 0046).
	Re claim 20, Rude et al teaches further comprising: measurement eyewear comprising the light source and the image sensor (see paragraph 0018).

Allowable Subject Matter
Claims 5-6, 11-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular position of a light polarizing filter and/or microlens of the first or second contact lens relative to a non-rotation design feature in the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular orientation and/or the vertical position of non-rotational features of the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye, a position of the lids of the eye, and an aperture height between the lids; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular position of a light polarizing filter and/or microlens of the first or second contact lens relative to a non-rotation design feature in the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular orientation and/or the vertical position of non-rotational features of the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye, a position of the lids of the eye, and an aperture height between the lids; recited together in combination with the totality of particular features/limitations recited therein


In regard to dependent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular position of a light polarizing filter and/or microlens of the first or second contact lens relative to a non-rotation design feature in the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein determining at least one parameter of the first or second contact lens comprises: determining an angular orientation and/or the vertical position of non-rotational features of the first or second contact lens based on the angular orientation of the measurement contact lens on the cornea of the eye, a position of the lids of the eye, and an aperture height between the lids; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 		WO 2017149512 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872